Citation Nr: 0831017	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for condition causing stuttering and being 
frightened has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder that includes 
personality disorder, anxiety, and hyperventilation has been 
received.

3.  Entitlement to service connection for condition causing 
stuttering and being frightened.

4.  Entitlement to service connection for a psychiatric 
disorder that includes personality disorder, anxiety, and 
hyperventilation.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.

6.  Entitlement to a compensable rating for bilateral 
gynecomastia.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March to April 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In January 2005, the RO denied a rating in excess of 10 
percent for hypertension and denied a compensable rating for 
bilateral gynecomastia.  The veteran filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in October 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2005.  The RO issued 
supplemental SOCs (SSOCs) as to these issues in December 
2006, October 2007, and April 2008.

In June 2006, the RO denied petitions to reopen previously 
denied claims for service connection for condition causing 
stuttering and being frightened and for personality disorder, 
anxiety, and hyperventilation.  The veteran filed a NOD in 
December 2006, and the RO issued a SOC in October 2007.  The 
veteran filed a substantive appeal (via a VA Form 9) in March 
2008.

The RO subsequently continued the denials of each of the 
petitions to reopen and higher rating claims (as reflected in 
a June 2008 SSOC).

With regard to the petitions to reopen, the Board points out 
that, regardless of what the RO has done, the Board must 
address the question of whether new and material evidence to 
reopen the claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is received before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

As a final preliminary matter, the veteran submitted to the 
Board a July 2008 statement in which he requested that the 
American Legion's power of attorney be revoked and indicated 
that he would be representing himself.  Hence, the veteran is 
recognized as now proceeding in this appeal pro se.  See 38 
C.F.R. § 20.607 (2007).

The Board's decision granting the petitions to reopen the 
claims for service connection for condition causing 
stuttering and being frightened, and for personality 
disorder, anxiety, and hyperventilation, is set forth below.  
The claims for service connection for condition causing 
stuttering and being frightened, and for personality 
disorder, anxiety, and hyperventilation, on the merits, as 
well as the claims for increased ratings for hypertension and 
gynecomastia, are addressed in the remand following the 
order.  These matters are being remanded to RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each petition to reopen has been accomplished.

2.  In a June 1977 rating decision, the RO denied, inter 
alia, service connection for condition causing stuttering and 
being frightened; the veteran did not enter a notice of 
disagreement on this issue within one year of notice of the 
June 1977 rating decision.

3.  The evidence received since the June 1977 rating decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for condition causing stuttering and 
being frightened.

4.  In an August 1977 rating decision, the RO denied service 
connection for a nervous condition, which was also 
characterized as personality disorder, anxiety neurosis, and 
hyperventilation; although notified of the denial in an 
August 1977 letter, the veteran did not enter a notice of 
disagreement on this issue within one year of notice of the 
August 1977 rating decision.

5.  The evidence received since the August 1977 rating 
decision includes evidence that is not cumulative or 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder that 
includes personality disorder, anxiety neurosis, and 
hyperventilation.


CONCLUSIONS OF LAW

1.  The June 1977 RO decision that denied service connection 
for a condition causing stuttering and being frightened 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening service connection for condition 
causing stuttering and being frightened are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007).

3.  The August 1977 RO decision that denied service 
connection for a psychiatric disorder that includes nervous 
condition, also characterized as personality disorder, 
anxiety neurosis, and hyperventilation, became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.201, 20.302, 20.1103 (2007).

4.  As new and material evidence has been received, the 
criteria for reopening service connection for a psychiatric 
disorder that includes personality disorder, anxiety 
neurosis, and hyperventilation are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the petitions 
to reopen the claims for service connection for condition 
causing stuttering and being frightened, and for a 
psychiatric disorder that includes personality disorder, 
anxiety neurosis, and hyperventilation, the Board finds that 
all notification and development action needed to fairly 
adjudicate each petition to reopen has been accomplished.

II.  Analysis of Claims to Reopen Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

In June 1977, the RO denied the veteran's claim for service 
connection for condition causing stuttering and being 
frightened, along with other service connection claims, to 
include service connection for hypertension.  The veteran was 
notified of this denial in a June 1977 letter.  In a 
statement received by the RO on June 29, 1997, the veteran 
indicated that he disagreed with the June 1977 rating 
decision generally, and wished to appeal this decision; 
however, in a statement received by the RO on July 7, 1977, 
prior to issuance of a SOC, the veteran indicated that he 
disagreed with the RO's decision denying service connection 
for hypertension only.  Thus, as the veteran clarified that 
he was only appealing the RO's June 1977 rating decision as 
to the denial of service connection for hypertension, and not 
for the other service connection issues decided, to include 
service connection for a condition causing stuttering and 
being frightened, the Board finds that he did not initiate an 
appeal of the June 1977 denial of the claim for service 
connection for a condition causing stuttering and being 
frightened, despite being notified of this decision in a 
letter later that month.  See 38 C.F.R. § 20.201 (2007) (if 
the agency of original jurisdiction gave notice that several 
issues were adjudicated at the same time, the specific 
determinations with which the veteran disagrees must be 
identified in the NOD).  Hence, the June 1977 denial of the 
claim for service connection for condition causing stuttering 
and being frightened became final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In August 1977, the RO denied the veteran's claim for a 
nervous condition, which it also characterized as personality 
disorder, anxiety neurosis, and hyperventilation.  In an 
August 1977 letter, the RO notified the veteran of an 
enclosed SSOC.  In that SSOC, in addition to reconsidering 
the claim for service connection for hypertension, the RO 
noted that, based on a VA outpatient treatment (VAOPT) 
notation of personality disorder and anxiety neurosis, it had 
adjudicated and denied a claim for service connection for a 
nervous condition.  Although thus notified of the denial of a 
claim for service connection for a nervous condition, the 
veteran did not initiate an appeal; hence, the August 1977 
denial of this claim became final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran filed a request to reopen his 
claims in January 2006.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 
9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the June 1977 rating decision, the RO denied service 
connection for condition causing stuttering and being 
frightened, because there was no evidence of record that the 
veteran had such a disability.  The evidence before the RO at 
that time did not in fact include evidence of such 
disability.  In the August 1977 rating decision, the RO 
denied service connection for nervous condition, which it 
also characterized as personality disorder, anxiety neurosis, 
and hyperventilation.  The RO noted VAOPT notations of 
personality disorder and anxiety neurosis, and also indicated 
that there was evidence of chest pain and speech therapy 
prior to service.  The evidence before the RO also included a 
June 1977 VAOPT note that contained a diagnosis of 
depression.  The RO wrote that aggravation was not 
established, but did not explain how this applied to the 
claim for service connection for nervous condition, or 
otherwise explain the basis for its denial of this claim.

Since the June and August 1977 denials, evidence added to the 
claims file includes an August 1988 letter from Dr. Miller.  
Dr. Miller indicated that he had been treating the veteran, 
and that, based on his review of the medical records and his 
examination of the veteran, the veteran "has a longstanding 
condition of an anxiety disorder that manifests as a panic 
attack," and that the symptoms of the veteran's condition 
included a sense of fearfulness, difficulty concentrating, 
stuttering, fainting, trembling, chest pain, and insomnia.  
In addition, August 2006 VAOPT notes included diagnoses of 
anxiety/depression, and anxiety disorder/NOS.  This evidence 
had not been considered by agency adjudicators in connection 
with the previously denied claims, and this evidence is not 
cumulative or redundant of evidence previously of record.  
Thus, it constitutes "new" evidence.

Moreover, as to the claim for service connection for 
condition causing stuttering and being frightened, this new 
evidence indicates that the veteran had such a condition 
after service and continues to experience psychiatric 
symptoms.  As this evidence indicates the presence of a 
current disability, which was found not to exist at the time 
of the prior denial, it relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  In addition, as to 
the claim for service connection for a personality disorder, 
anxiety, and hyperventilation, Dr. Miller's letter indicates 
that the veteran had a "longstanding condition of an anxiety 
disorder," thus reflecting a possible nexus between the 
veteran's current anxiety disorder and military service.  
While the basis for the prior denial of this claim is not 
entirely clear, the lack of a nexus between the veteran's 
diagnosed personality disorder/anxiety neurosis and service, 
either on a direct or aggravation basis, was fatal to the 
prior claim.  The Board notes that congenital or 
developmental abnormalities, such as a personality disorder, 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2007).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90; 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)).  Thus, with regard to 
this claim as well, the new evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
condition causing stuttering and being frightened, and for 
personality disorder, anxiety, and hyperventilation, are met.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a condition 
causing stuttering and being frightened has been received, 
the claim is reopened.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder that includes personality disorder, anxiety, and 
hyperventilation has been received, the claim is reopened.


REMAND

The Board's review of the record reveals that further RO 
action on the underlying claims for service connection for 
condition causing stuttering and being frightened, and for a 
psychiatric disorder that includes personality disorder, 
anxiety, and hyperventilation on the merits, as well as the 
claims for increased ratings for hypertension and 
gynecomastia, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Dr. Miller's August 1988 letter and the August 2006 VAOPT 
notes, discussed above, reflect that the veteran has current 
psychiatric disabilities, to include anxiety disorder and 
depression, with symptoms such as stuttering and fainting.  
Moreover, the June 1977 VAOPT notes discussed above reflect 
some of these symptoms manifested shortly after service, and 
anxiety neurosis and depression were diagnosed at that time.  
Moreover, Dr. Miller indicated that the veteran's anxiety 
disorder was longstanding, thus suggesting that it might be 
related to service.  Hence, the evidence reflects that the 
veteran has current psychiatric disabilities that may be 
related to service, but there is insufficient medical 
evidence, such as a definitive nexus opinion, to decide the 
claims.  A VA examination as to the nature and etiology of 
the veteran's current psychiatric disabilities, to include 
whether any preexisting disability or personality disorder 
was aggravated beyond its natural progression by service, is 
warranted.

As to the increased ratings claims, the veteran indicated in 
his November 2005 VA Form 9 and attachment that he desired a 
videoconference hearing before a Veterans Law Judge of the 
Board.  No action appears to have been taken on this request, 
and the June 2008 Certification of Appeal (VA Form 8) and 
certification worksheet do not indicate that a hearing was 
requested.  The June 2008 Statement of Accredited 
Representative in Appealed Case (VA Form 646) indicates that 
the veteran waived his right to a hearing "for Form 9 of 
November 1, 2007"; that VA Form 9 was filed in connection 
with the petitions to reopen and did not contain a hearing 
request.  Given the initial videoconference hearing request, 
the length of time since it was made, and the ambiguity in 
the recent VA Form 646, the Board finds that the RO should 
obtain clarification as to whether the veteran still desires 
a videoconference hearing as to the increased ratings claims.  
If the veteran so desires, the RO should schedule such a 
hearing.

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
will result in denial of the reopened claims.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for 
condition causing stuttering and being frightened, and for 
personality disorder, anxiety, and hyperventilation, on the 
merits, as well as the claims for increased ratings for 
hypertension and gynecomastia.  The RO's letter should 
request that the veteran indicate whether he still desires a 
videoconference hearing with regard to the increased ratings 
claims.  The RO's notice letter to the veteran should also 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
explain the type of evidence that is the veteran's ultimate 
responsibility to submit, and ensure that its letter to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates-as appropriate.  The Board notes 
that the RO has already sent notice letters pursuant to 
Dingess/Hartmann and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) in connection with the increased ratings claims.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for condition causing stuttering and 
being frightened, and for personality disorder, anxiety, and 
hyperventilation, on the merits, as well as the claims for 
increased ratings for hypertension and gynecomastia.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims for service connection for 
condition causing stuttering and being 
frightened, and for personality disorder, 
anxiety, and hyperventilation, on the 
merits, as well as the claims for 
increased ratings for hypertension and 
gynecomastia.  The RO should ask to 
clarify whether he desires a 
videoconference hearing as to the 
increased ratings claims and, if the 
veteran so indicates, the RO should 
schedule such hearing.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or after the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination at an appropriate 
VA medical facility.  The claims file, to 
include a copy of this REMAND, should be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
psychiatric disabilities.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include whether 
the veteran has a psychiatric disability 
due to aggravation of a preexisting 
personality disorder by superimposed 
disease or injury.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate on the merits the 
claims for service connection for 
condition causing stuttering and being 
frightened, and for a psychiatric 
disorder that includes personality 
disorder, anxiety, and hyperventilation, 
as well as the claims for increased 
ratings for hypertension and 
gynecomastia.  If the veteran fails, 
without good cause, to report to the 
examination scheduled in connection with 
the reopened claims for service 
connection, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran may 
furnish additional evidence and argument during the remand.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


